Citation Nr: 1705198	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  09-06 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II (DM), to include as due to exposure to herbicides. 

2.  Entitlement to service connection for hypertension, to include as due to exposure to herbicides.   

3.  Entitlement to service connection for a bilateral eye disability to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

The Veteran testified at a Board hearing in Washington, D.C., in August 2009 before the undersigned. 

In March 2010 the Board remanded this case to the RO.

In July 2014, the Board denied service connection for bilateral hearing loss, DM, bilateral eye disability, depression, as well as disabilities of the hands, wrists, elbows, shoulders, ankles, feet, neck, and left hip.  The Board remanded the issues of service connection for gastroesophageal reflux disease (GERD), hypertension, and bilateral knee arthritis.

The Veteran appealed the Board's July 2014 decision with respect only to entitlement to service connection for DM including as due to claimed inservice exposure to herbicides and service connection for a bilateral eye disability to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Vacatur and Remand (JMPR), the Court, in a September 2015 Order, vacated the Board's July 2014 decision as to those two issues and  remanded the matter to the Board.

In December 2015, the Board denied the issues of service connection for GERD, bilateral knee arthritis, hypertension, and bilateral eye disability.  The issue of service connection for DM was remanded.

The Veteran appealed to the Court the issues of service connection for hypertension and bilateral eye disability.  Pursuant to a Joint Motion for Partial Remand (JMPR), the Court, in an August 2016 Order, vacated the Board's December 2015 decision as to those two issues and remanded the matter to the Board.  In the interim, the RO completed the action requested by the Board as to service connection for DM on remand.


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides during service.

2.  DM was not manifest during service, within one year of service, and is not otherwise attributable to service.  

3.  Hypertension was not manifest during service, within one year of service, and is not otherwise attributable to service.  

4.  Bilateral eye disability is not attributable to service or to a service-connected disability.  


CONCLUSIONS OF LAW

1.  DM was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).  

2.  Hypertension was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2016).  

3.  Bilateral eye disability was not incurred in or aggravated by service, and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.369, 3.310 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in April and July 2007 letters prior to the initial adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which contain a description of the history of the hypertension and eye disabilities; document and consider the relevant medical facts and principles; and provide opinions regarding etiology.  It is argued that the DM disability is due to herbicide exposure which is addressed in other documentation of record.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  In addition, DM and hypertension will be presumed to have been incurred in or aggravated by service if manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").  

Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A Veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent (i.e., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam means actual service in country in Vietnam from January 9, 1962, through May 7, 1975, and includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents, including DM.  38 C.F.R. § 3.309(e).

On August 10, 2012, VA published the Federal Register "Determinations Concerning Illnesses Discussed in National Academy of Sciences (NAS) Report: Veterans and Agent Orange: Update 2010.  See Notice, 77 Fed. Reg. 47924 -47928 (2012).  In that Notice, VA discussed NAS findings concerning hypertension and its possible relationship to herbicide exposure.  VA noted that NAS had placed hypertension in the "Limited or Suggestive Evidence of Association" category.  NAS has defined this category of association to mean that the "evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence."  See Notice, 77 Fed. Reg. at 47926.  VA ultimately concluded that the available evidence from the NAS was not sufficient to establish a new presumption of service connection for hypertension in veterans exposed to herbicides. 

VA has developed specific procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea. VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H (M21-1), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  See VBA Fast Letter 09-20 (May 6, 2009).  The M21-1 also specifies when herbicide exposure may be conceded in certain cases where the Veteran served in Thailand during the Vietnam era.  The C&P (Compensation & Pension) Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases.  VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H, provides that herbicide exposure may be conceded on a direct/facts-found basis if the Veteran served with the U.S. Air Force in Thailand during the Vietnam Era at one of the Royal Thai Air Force Bases (RTAFBs) at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, or Don Muang, and as an Air Force security policeman, security patrol dog handler, member of the security police squadron, or otherwise near the air base perimeter as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence.  

Additionally, the Veterans Benefits Administration (VBA), Compensation & Pension (C&P) Service issued a "Memorandum for the Record" on herbicide use in Thailand during the Vietnam Era.  The Department of Defense (DoD) reported that only limited testing of tactical herbicides was conducted in Thailand from April 2, 1964, to September 8, 1964, and specifically identified that location as the Pranburi Military Reservation.  The Memorandum noted that tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand.  A letter from the Department of the Air Force indicated that, other than the 1964 tests on the Pranburi Military Reservation, there were no records of tactical herbicide storage or use in Thailand.  However, there were records indicating that commercial herbicides were frequently used for vegetation control within the perimeters of air bases during the Vietnam era, but all such use required approval of both the Armed Forces Pest Control Board and the Base Civil Engineer (BCE).  The Memorandum noted that in Vietnam, tactical herbicides were aerially applied by aircraft in "Operation RANCH HAND" or by helicopters under the control of the U.S. Army Chemical Corps; however, the BCE were not permitted to purchase or apply tactical herbicides.  The Memorandum noted that there were no records of tactical herbicide spraying by RANCH HAND or ACC aircraft in Thailand after 1964, and RANCH HAND aircraft that sprayed herbicides in Vietnam were stationed in Vietnam, not in Thailand.  However, there are records indicating that modified RANCH HAND aircraft flew 17 insecticide missions in Thailand from August 30, 1963, to September 16, 1963, and from October 14, 1966, to October 17, 1966.  Also, the Memorandum reviewed the Project CHECO Southeast Asia Report: Base Defense in Thailand produced during the Vietnam era.  While the Report did not discuss the use of tactical herbicides on allied bases in Thailand, it did indicate sporadic use of non-tactical, or commercial, herbicides within fenced perimeters.  The Memorandum determined, therefore, that if a Veteran's MOS or unit was one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  The Memorandum specifically identified security police units, as those known to have walked the perimeters, especially dog handlers.  However, there were no records to show that the same tactical herbicides used in Vietnam were used in Thailand.  The Memorandum advised that if the Veteran's claim was based on servicing or working on aircraft that flew bombing missions over Vietnam, that there was no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam, as aerial spraying of tactical herbicides in Vietnam did not occur everywhere and it would be inaccurate to find that herbicides covered every aircraft and piece of equipment associated with Vietnam.  Additionally, the Memorandum noted that the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical herbicides over Vietnam during Operation RANCH HAND, and that were no studies showing harmful health effects for any such secondary or remote herbicide contact that may have occurred. The Memorandum states that unless the Veteran's assertion is inherently incredible, clearly lacks merit, or there is no reasonable possibility that further VA assistance would substantiate the claim, a request should be made to the Joint Services Records Research Center (JSRRC) to attempt to corroborate the Veteran's assertion.  

VA's Compensation Service has further issued information concerning the use of herbicides in Thailand during the Vietnam era.  In a May 2010 bulletin, the Compensation Service indicated that it had determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  A source for this information was the declassified Vietnam era Department of Defense (DoD) document titled Project CHECO Southeast Asia Report: Base Defense in Thailand.  Although DoD indicated that the herbicide use was commercial in nature rather than tactical, the Compensation Service determined that there was some evidence that herbicides of a tactical nature, or that of a "greater strength" commercial variant with characteristics of tactical herbicides, were used.  Therefore, the Compensation Service determined that special consideration of herbicide exposure on a facts found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeter of Thailand military bases, allowing for presumptive service connection of the diseases associated with herbicide exposure.  According to the bulletin, along with air bases, there were some small Army installations established in Thailand during this period, which may also have used perimeter herbicides in the same manner as the air bases.  Therefore, if a U.S. Army veteran claimed disability based on herbicide exposure and the veteran was a member of a military police (MP) unit or was assigned an MP MOS that required duty at or near the base perimeter, then herbicide exposure on a facts found or direct basis is to be acknowledged.

Additionally, effective June 19, 2015, VA amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding the regulation to include an additional group consisting of individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they had regular and repeated contact with C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  This Veteran did not serve in the Air Force.

Notwithstanding the foregoing presumptive provisions, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

DM

The STRs do not reflect any findings or diagnoses of DM.  Moreover, the Veteran maintains that DM was first diagnosed many years post-service, in 2005.  Private medical records dated in the mid 2000's confirm that the Veteran was diagnosed for DM during this time frame.  In a November 2006 letter, Dr. J.C. noted that the Veteran had a one year history of DM.  

The Veteran contends that he was exposed to herbicides during service which lead to the development of DM.  He indicated that he served from December 1966 to November 1968 in the Army as a heavy construction engineer.  He said that he was assigned to a unit which was building an asphalt highway about 50 miles from the base where he was stationed.  He stated that they were in the fields where herbicides were sprayed which killed vegetation.  The Veteran testified that he personally saw a person hand spraying vegetation.  In addition, he related that planes did the spraying which killed the vegetation.  

The record reflects that the Veteran has maintained that he participated in the VA Agent Orange Registry, but this does not establish definitive Agent Orange (or other herbicide) exposure.  The VA Agent Orange Registry exists to help veterans who are concerned about health problems which might have resulted from military service in the Republic of Vietnam during the Vietnam Era.  However, this Veteran did not serve in the Republic of Vietnam and participation in that registry does not establish actual Agent Orange exposure.  The Veteran also told a physician, Dr. Y.P (per an August 2007 record) that he was applying for disability as he was exposed to Agent Orange in war.  However, there is no independent verification by this physician that the Veteran had herbicide exposure.  To the extent that the physician relied on the Veteran's report, it was an inaccurate premise because, as discussed further below, he did not have such exposure.  As such, there is no probative value in this notation.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  

The Veteran advances that he had exposure to herbicides during his service in Thailand.  There is no medical evidence attributing current DM to herbicide exposure, but the Veteran seeks presumptive service connection based on his service in Thailand and the presence of herbicides in Thailand.  In support of his claim, the Veteran furnished a copy of the Project CHECO Southeast Asia Report: Base Defense in Thailand and an internet article titled "Agent Orange in Laos: Documentary Evidence," which stated that herbicides were tested at Thai Air Force bases.  

The RO conducted development with regard to claimed exposure to herbicides in Thailand.  Consistent with VBA Fast Letter 09-20, the RO placed in the claims file a Memorandum for the Record regarding herbicide use in Thailand during the Vietnam Era which notes that, while the CHECO Report did not report the use of tactical herbicides on allied bases in Thailand, it did indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Therefore, if a Veteran's military occupational specialty (MOS) or unit was one which regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  

In this case, the Veteran was repeatedly asked for specific information regarding his alleged herbicide exposure to include dates, locations, and nature of the exposure, but he did not respond.  However, at his Board hearing, he provided some details regarding his inservice duties.  Thus, this matter was again referred to the RO for verification.  

In May 2016, the RO's JSRRC Coordinator prepared a "Formal finding to corroborate the Veteran's allegation of exposure to herbicides."  The following findings were made.  The RO concluded that there was no verification of inservice herbicide exposure.  It was noted that all procedures to obtain the requisite information from the Veteran had been properly undertaken and efforts exhausted.  Efforts were made in order to obtain the information necessary to corroborate the Veteran's allegation since M21-1 IV.ii.1.H.5.b. provides that if a veteran claims exposure to herbicides in a location Thailand, Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to veterans who served at the fenced-in perimeter of Thailand military bases in specific occupations.  In addition, the Board remanded this case to conduct a search to determine whether the Veteran was exposed to herbicides.  It was specifically indicated that (at his hearing), the Veteran stated that while he was served in the U.S. Army as a welder with the 504th Engineering detachment, he was sent to help build a highway and he contended that he was exposed to herbicides, to include Agent Orange, while helping to construct the highway.  The RO verified that the Veteran served in the U.S. Army as a welder with the 504th Engineering detachment, and was in Thailand from November 1967 to November 1968.  However, based on the MR 21-1IV.ii.1.H.5.b, the RO ultimately determined that the Veteran was not a security policeman, security patrol dog handler, or member of the security police squadron.  

In sum, the Veteran served outside the time period (ending in October 1966) addressed for herbicide exposure in the VBA, C&P Service's "Memorandum for the Record" on herbicide use in Thailand during the Vietnam Era."  Moreover, the record does not show nor is his MOS consistent with duties involving service along the Korat RTAFB perimeter.  The RO extensively reviewed the Veteran's service and history and concluded that there is no verification of herbicide exposure and the Board agrees.  While the Veteran has indicated that he personally viewed spraying and dead vegetation, the Board finds that his observations do no establish that he witnessed the actual application of Agent Orange or other herbicides as provided for in VA's law and regulations.  The identification of any specific chemical compound requires specific expertise that the Veteran does not possess and is contradicted by the record.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

Because the Board has found that the Veteran was not exposed to herbicides, presumptive service connection is not warranted for DM.  However, direct service connection may nevertheless be established.  See Combee.

In this case, the Veteran does not assert, and the evidence does not show that his DM was directly caused by his period of military service.  His STRs are negative for any symptoms or diagnoses of DM and the discharge examination yielded normal findings, including a negative test for sugar in the urine.  The private records reflected that the Veteran was treated for DM in 2005 which is also when the Veteran states that he received treatment.  Other records show a slightly earlier diagnosis, but also establish that DM symptoms began more than three decades after service separation.  An August 2010 VA psychiatric examination noted that the Veteran was first diagnosed with DM in 2004.  Despite the gap in the Veteran's treatment records from 1968 until 2001, the private medical evidence from Dr. Y.P. showed that when she began to treat him in 2001, he did not have symptoms of DM; rather, hyperglycemia was first noted as a "new problem" in February 2003.  He was prescribed Metformin in March 2003 and DM was formally diagnosed in October 2004.  Therefore, the Veteran did not have symptoms of or a diagnosis of DM for approximately two years while he was regularly seeing Dr. Y. P. T., much less earlier.

The Veteran maintains that he has DM which is related to claimed inservice herbicide exposure in Thailand.  Lay evidence may be competent to establish medical etiology or nexus.  Although lay persons are competent to provide opinions on some medical issues, here causation of DM falls outside the realm of knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The documentary evidence regarding inservice herbicide exposure in Thailand does not support the Veteran's assertions, for the reasons articulated.  Because the preponderance of the evidence is against the claim, service connection must be denied.

Hypertension

As indicated above, the Veteran was not exposed to herbicides during service.  As such, clearly service connection cannot be established on that basis.  The matter of direct service connection must still be considered, as well as whether it was manifest within the first post-service year.  Combee. 

The STRs revealed that on the December 1966 entrance examination, the blood pressure reading was 138/84.  The Veteran testified that on the entrance examination, he was a little nervous, but was told that his blood pressure reading was fine for admission.  The STRs show that on his October 1968 discharge examination, the Veteran denied having high or low blood pressure.  The blood pressure reading was 126/76.  Physical examination revealed normal findings.  At separation, the Veteran denied having high blood pressure.  

Post-service, private medical records dated in 2001 noted that the Veteran had hypertension and that he had previously been on medication "several years ago," but he had discontinued the medication due to side effects.

In September 2014, the Veteran was afforded a VA examination.  The examiner noted that there was no evidence of elevated blood pressure readings in the STRS nor was there documentation of elevated blood pressure readings within one year of separation from service.  The examiner referred to the inservice findings.  On discussion with the Veteran, the Veteran stated that he was probably told in 1976-1978 that he had hypertension or it was treated although this was not documented in the record.  The examiner noted that the records showed that the earliest note related to hypertension was in 2001 when he was seen for a systolic of more than 200.  The provider stated he was on medications several years ago, but stopped, and this time, he was again restarted.  In sum, the examiner opined that it was less likely than not that hypertension began in or is related to active military service or manifested within one year of separation from service.  The examiner reasoned that the Veteran's blood on entrance examination of 138/84 was an isolated reading and complied with the definition of normal blood pressure at that time period. The examiner indicated that the definition of hypertension was changed in 2003 and 138/84 could have been considered as prehypertension provided that the blood pressure reading was still elevated on a repeat visit.  However, in this case it was subsequently shown that the Veteran's blood pressure was noted to be within normal limits.  The examiner referred to medical references concerning hypertension.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Board has considered the Veteran's own opinion that his hypertension began during service or is etiologically related to service.  However, as a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion on this issue, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, the medical expert opinion outweighs the Veteran's opinion and the medical professional, who considered the pertinent evidence of record, found against such an etiological relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

In sum, the separation examination was not only normal, but the Veteran specifically denied having high blood pressure.  The Board may consider whether the silence of the Veteran in reporting complaints regarding knee problems constitutes negative evidence.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  In this case, it does constitute negative evidence.  There is not just a lack of evidence; rather, there is evidence showing normal findings.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Dulin v. Mansfield, 250 Fed. Appx. 338, 2007 WL 2914797 (C.A. Fed. Oct. 5, 2007).  In addition,  the absence of symptoms on separation interrupts continuity of symptomatology for the claimed hypertension condition.  38 C.F.R. § 3.303(b); Maxson (It was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints.).  The absence of symptoms constitutes negative evidence and opposes the claim.  Forshey (Negative evidence is to be considered.); see also Dulin (The majority in Forshey interpreted negative evidence to mean that "which tends to disprove the existence of an alleged fact.  Further, the most probative evidence of record establishes that hypertension had its onset after and independent of service.  Because the preponderance of the evidence is against the claim, service connection must be denied.


Bilateral Eye Disability

The Veteran testified that his eye disability was caused by burning his eyes while welding in service.  Although this is not documented in his STRs, the Board finds his statement that he burned his eyes while welding to be competent and credible because it is consistent with his MOS as a welder.  

Post-service private medical records dated in 2006-2007 revealed eye abnormalities.  January 2007 records showed superotemporal branch retinal vein occlusion the left eye with some persistent macular edema and distortion.  The Veteran was afforded a VA eye examination in December 2007.  The examiner diagnosed trace posterior subcapsular cataracts in each eye and stated that they were not unusual for the Veteran's age.  In August 2010 the Veteran underwent a second VA eye examination.  He reported sustaining arc burns to both eyes from welding in service.  The examiner diagnosed status post retinal vein occlusion of the right eye with resultant reduction in visual acuity and visual field, macular and peripheral scars in the right eye, bilateral hypertensive retinopathy, and bilateral cataracts. The examiner concluded that the Veteran's eye disabilities were not related to arc burns in service.  He explained that the eye retinal occlusion was more likely due to hypertension.  Further, he explained that "[a]ny disability resulting from a welder's injury in 1968 would leave permanent corneal scars," and that the Veteran did not have permanent corneal scars at his examination.  The examiner noted that he reviewed the Wills Eye Manual in conjunction with his examination and opinion.  

As noted, the Veteran credibly asserts that he sustained arc burns to both eyes in 1968 while welding.  However, his lay assertion that his current eye disabilities were caused by this injury are outweighed by the findings of the VA examiner.  Inasmuch as the VA opinion clearly was based upon both examination of the Veteran and consideration of his documented medical history and statements, and because the rationale underlying the opinion is reasonable and consistent with the evidence of record, this opinion constitutes the most probative evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Special equipment is required to diagnose the Veteran's eye disabilities and he does not possess such equipment.  Further, he does not have the specialized knowledge required to identify the cause of his eye disabilities which are only visible in a medical setting with specialized equipment.  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  A claim for secondary service connection generally requires competent evidence of a causal relationship between the service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be competent evidence of a current disability; evidence of a service-connected disability; and competent evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  With regard to the matter of establishing service connection for a disability on a secondary basis, the Court has held that there must be evidence sufficient to show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a nonservice-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.  To the extent that the Veteran contends and the medical evidence also suggests an etiological connection between the Veteran's hypertension and his bilateral eye disability, service connection is not in effect for hypertension, as set forth above.  Since service connection for hypertension was denied, service connection for bilateral eye disability as secondary to hypertension is also denied.  


ORDER

Service connection for DM, to include as due to exposure to herbicides, is denied.  

Service connection for hypertension, to include as due to exposure to herbicides, is denied.  

Service connection for a bilateral eye disability to include as secondary to hypertension, is denied.  



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


